Citation Nr: 0935144	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-27 659	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial compensable evaluation for 
anxiety disorder, not otherwise specified (NOS), claimed as 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from June 2000 to 
June 2004.  Service personnel records in the Veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Combat Action Ribbon.  See 38 U.S.C.A. § 
1154(b) (West 2002).

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision issued in 
September 2007 by the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, denied entitlement to service 
connection for hearing loss.  The RO also granted entitlement 
to service connection for anxiety disorder, NOS, claimed as 
PTSD, and assigned an initial noncompensable evaluation, 
effective May 31, 2007.  The Veteran perfected an appeal to 
the denial of service connection for hearing loss and to the 
initial disability evaluation assigned for his anxiety 
disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a September 11, 2009 statement, the Veteran indicated that 
he wished to cancel his scheduled videoconference hearing 
before the undersigned Acting Veterans Law Judge and withdraw 
any pending appeal.  


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, that a withdrawal of this appeal pertaining to the 
issues of entitlement to service connection for hearing loss 
and of entitlement to an initial compensable evaluation for 
anxiety disorder, NOS, claimed as PTSD, was requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2009 statement, the Veteran requested 
withdrawal of any pending appeal.  The Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  See 38 U.S.C.A. § 7105.  
An appeal may be withdrawn as to any or all issues involved 
in the appeal at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
See 38 C.F.R. § 20.204.  In the present case, the appellant 
has withdrawn the appeal as to the issues of entitlement to 
service connection for hearing loss and entitlement to an 
initial compensable evaluation for anxiety disorder, NOS, 
claimed as PTSD; and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the issues on appeal and the appeal is dismissed.


ORDER

The appeal is dismissed.



		
M. R. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


